Citation Nr: 0421009	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  00-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Stephen J. Mascherino, 
Attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from June 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for an unspecified skin condition and for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is no medical evidence that appellant currently has 
a continuing skin disorder, certainly not one related to 
service.

2.  There is no evidence that appellant demonstrated a 
continuing skin disorder at any time during or immediately 
subsequent to military service.

3.  Appellant did not serve at a time or in an area where 
exposure to herbicides is presumed.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with as to this issue.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant did not formally claim service 
connection for a skin condition.  In an August 1999 claim for 
service connection for other conditions ("nerves" and 
"PTSD"), appellant listed "skin" as a condition for which 
he had received treatment while in service.  RO thereupon 
adjudicated the issue as a claim for service connection for a 
skin condition.  RO sent appellant a duty-to-assist letter in 
November 1999 detailing the evidence required to substantiate 
a claim under the then-current "well grounded claims" 
concept.  RO denied service connection by rating decisions in 
March 2000 and April 2000.  The original rating decision, as 
well as the Statement of the Case (SOC) in May 2000, listed 
the evidence on file that had been considered in formulation 
of the decision.  RO sent appellant a VCAA duty-to assist 
letter in March 2002, during the pendancy of this appeal, 
discussing the provisions of the VCAA and evidentiary issues 
under the new regulation, to include evidence on file and the 
respective duties of VA and the claimant in obtaining 
additional evidence.  The Supplemental Statement of the Case 
(SSOC) in February 2003 again discussed all evidentiary 
issues.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection. The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and the treatment records from several VA medical centers.  
Appellant stated that medical records from Temple University 
Hospital and from Northeastern Hospital would be relevant, 
but both hospitals notified VA that they have no such records 
on file.  Appellant was not given a compensation and pension 
(C&P) physical examination, but appellant has an extensive 
treatment record at various VA medical facilities that 
include physical examination reports that are sufficient for 
adjudication of this issue.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
enlistment physical examination report contains a notation of 
scars on the knee, chest, and back but no other skin 
conditions.  Service treatment records show no treatment for 
or diagnosis of a skin condition or mental condition while in 
service.  Appellant's separation physical examination notes 
the presence of the same scars that had been noted in the 
induction physical but does not note any physical defect 
other than mild exogenous obesity (18 pounds overweight).  

VA clinical notes from Philadelphia VAMC in April 1998 show 
that appellant complained of a rash, which was diagnosed as 
herpes zoster and treated with medication.  There is no 
recorded history or opinion concerning the onset or the 
duration of this rash.

Appellant submitted a claim for service connection for 
"nerves" and "PTSD" in August 1999.  Appellant's claim 
form also lists "skin" as a condition for which appellant 
had received treatment in service (reportedly in 1960 aboard 
his ship, although the Board notes that such treatment is not 
reflected in service medical records).

In May 2000, appellant submitted an extract from Dictionary 
of American Naval Fighting Ships, Vol. VII.  This extract 
concerns the history of his ship in the Navy, LST-1156 
Terrebonne Parish.  The ship's history during the period of 
appellant's Navy service does not include any combat 
operations, and did not include operations in Southeast Asian 
waters.   

In July 2000, appellant informed RO that he has a disability 
from the Pennsylvania Department of Public Welfare.  As a 
supporting document, appellant provided a copy of a medical 
examination dated August 1999 showing diagnosis of chronic 
paranoid schizophrenia (Axis I).  The examination is silent 
in regard to the presence of any skin disorder, although 
other medical problems are noted.

Outpatient treatment notes from Coatesville VAMC are on file 
for the period July 1999 through July 2002.  A note by a VA 
social worker in July 1999 shows that appellant was 
transferred from Philadelphia VAMC with complaints of 
depression.  Chronic skin pathology is not identified.

Appellant underwent a general VA medical examination in July 
1999 that recorded "skin - no rashes."  A physical 
examination in February 2000 revealed folliculitis on the 
chest, but no other skin condition.  


III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Hickson analysis does not support a grant of service 
connection for a skin disorder.  First, there is no medical 
evidence of a chronic or continuing skin disorder.  Second, 
there is no evidence of an in-service skin disorder.  Third, 
there is no medical evidence of a nexus between any current 
skin disorder and any in-service condition or event. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for a skin disorder is denied.


REMAND

Appellant has asserted that he has PTSD or other psychiatric 
disorder that was incurred in service.  The claim was denied 
in March and April 2000 under the then-current "well 
grounded claims" concept.  Since appellant's appeal was 
pending at the time of the VCAA, the VCAA applies to the 
claim, and the claim is being remanded for further 
development in accordance with the VCAA.

The VCAA requires VA to obtain records from federal and state 
government agencies as appropriate.  38 C.F.R. § 3.159(c) 
(2003).  Appellant submitted a one-page excerpt from his 
disability record at the Pennsylvania Department of Public 
Welfare showing that he was rated permanently disabled in 
August 1999.  RO should obtain the complete disability file 
from that state agency, and should also request any 
disability record that appellant has with the U.S. Social 
Security Administration (SSA).  

RO sent appellant a general VCAA duty-to-assist letter in 
March 2002, but has not performed the specific notification 
required in PTSD claims; i.e., appellant has not been 
informed of the evidence required to identify and document 
in-service PTSD stressors.  
  
Further, there are a variety of psychiatric diagnoses on 
file.  It would assist adjudication of this case to obtain a 
current psychiatric diagnosis and an opinion as to etiology.  
This would seem indicated under the provisions of the VCAA.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claims for service connection of a 
nervous condition, to include PTSD, 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
and any other legal precedent.  See 
also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in connection with 
his claim, and should be specifically 
advised of the lay evidence (e.g., 
"buddy statements") and medical 
evidence that is acceptable as evidence 
of PTSD stressors.  Information 
solicited should include asking 
appellant to provide as much 
information as possible concerning the 
reported engine room explosion in 1962.  
He should be asked for the ship's name 
and the approximate date.  If there are 
sufficient details provided, the RO 
should undertake attempts to verify the 
event through ship logs or ship 
histories.  Further his service 
personnel records should be obtained, 
as indicated, to verify is assignment 
to the ship at the time in question.

2.  RO should obtain appellant's 
complete record from the Pennsylvania 
Department of Public Welfare and from 
the U.S. Social Security 
Administration, if any.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  Appellant's assistance 
in obtaining these records should be 
requested as needed.  He is also herein 
notified that he should report any 
psychiatric treatment that he has had 
since separation from service to the 
RO, to the extent not already done.  To 
the extent needed, he should be 
requested to provide assistance in 
obtaining records not otherwise on 
file.

3.  Appellant should, thereafter, be 
afforded a VA psychiatric examination.  
The examiner should review the claims 
file prior to the examination.  All 
clinical studies should be undertaken 
and all clinical findings should be 
reported in detail.  The examiner 
should, after reviewing the claims 
folder and examining the veteran, 
determine (1) what, if any acquired 
psychiatric disorder appellant 
currently has; and (2) whether it is at 
least as likely as not that such 
psychiatric conditions are related to 
appellant's military service.  If PTSD 
is diagnosed, the stressors used in 
making the diagnosis should be 
specified in accordance with the 
appropriate provisions.  If it is clear 
that the etiology of chronic acquired 
psychiatric impairment is years post-
service that too should be set forth.  
Comment should be made as to the entry 
of "anxiety" in the service medical 
records, to include whether this might 
be the early onset of a chronic 
disorder or was an acute finding given 
the circumstances at that time.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  This review 
should include all evidence added to 
the record to the file since the 
Statement of the Case was issued.  In 
fact, in order to comply with all 
notice and duty to assist provisions, 
the RO should conduct a de novo review 
of all evidence associated with this 
claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



